Citation Nr: 1419724	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York



THE ISSUE

Propriety of VA's denial of payment for non-VA medical care for the period of December 16, 2010 through December 28, 2010.



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1944 to July 1946, as well as a period of active duty for training from June 1948 to July 1948.  The Veteran passed away in January 2011.  Arnot Ogden Medical Center (AOMC) provided medical care to the Veteran in December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York.


REMAND

The Veteran received inpatient treatment from AOMC from December 10, 2010, until his discharge on December 28, 2010.  VA has refused to pay for that treatment, alleging that the Veteran was stable for transfer on December 15, 2010, at which time a bed was available for him, but that his family refused the transfer.  AOMC, in contrast, argues that the Veteran was not stable for transfer until December 17, 2010, at which time he regressed, making him unstable for such an action.  Subsequent attempted transfers of December 22, 2010 and December 24, 2010, were also unsuccessful.  

This appeal must be remanded for further development, as the record is currently incomplete.  Initially, the July 2011 decision from whence this appeal derives is missing from the claims file.  

VA claims that the Veteran's family refused a transfer to a VA facility on December 15, 2010, but other than assertions by the VAMC in adjudicatory documents, there is no evidence of such a refusal.  As such, it appears that VA records relevant to the appeal are not before the Board, and must be obtained.  

Also with regard to VA records, a September 2011 readjudication of the matter, as well as the October 2011 statement of the case, reference opinions by the "Chief of Staff" to the effect that the Veteran was stable for transfer on December 15, 2010.  Records of those opinions are not available, and must be obtained prior to an adjudication.  

Further, while many of the treatment records from the Veteran's treatment at AOMC are present in the claims file, it is apparent that additional private records are not currently available to the Board.  Specifically, there is a void of treatment records for the period between December 11, 2010, and December 16, 2010; records from those dates are central to the VA's assertion that the Veteran was stable for transfer on December 15, 2010.  VA should attempt to obtain those records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate the July 2011 initial decision in this matter with the claims file. 

2.  Obtain and associate with the file all relevant VA records from December 2010, including any records of preparations for a December 15, 2010 transfer of the Veteran.

3.  Obtain and associate with the file any VA medical opinions rendered by the "Chief of Staff" or other personnel, related to the issue on appeal.

4.  Contact AOMC and request all of the Veteran's treatment records for the period of December 10, 2010 through December 28, 2010.  All attempts to procure any outstanding treatment records should be documented in the claims file.  

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, the VAMC should furnish the appellant with a supplemental statement of the case and provide an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

